

115 HR 1086 IH: Preserving Public Access to Federal Buildings Act of 2017
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1086IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require executive agencies to notify the public and consider public comment before relocating an
			 office of the agency that has regular contact with the public, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Public Access to Federal Buildings Act of 2017. 2.Requirements relating to relocation of certain federal offices (a)In generalAn executive agency shall provide notice to the public and an opportunity for public comment before relocating an office of the agency if the office has regular contact with the public.
 (b)Covered relocationsSubsection (a) shall apply to— (1)a relocation proposed by an executive agency; or
 (2)a reassignment of office space of an executive agency by the Administrator of General Services. (c)Initial determination and plan (1)Initial determinationBefore an executive agency provides notice of the relocation of an office under subsection (a), the agency shall determine if the agency expects the relocation to impact the ability of the office’s clientele to access services provided by the office.
 (2)Initial planIf the agency determines under paragraph (1) that such relocation is expected to have such impact, the agency shall develop an initial plan to address the impact.
				(d)Notice and comment
 (1)RecipientsIn providing notice of the relocation of an office under subsection (a), an executive agency shall ensure that the notice is received by—
 (A)entities that regularly serve the clientele of the office, including nonprofit organizations and advocacy groups;
 (B)local media outlets; (C)Members of Congress that represent the area where the office is located; and
 (D)the Committee on Transportation and Infrastructure and the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (2)ContentIf an initial plan was developed under subsection (c)(2), the notice shall include a description of the initial plan.
 (e)Substantial public interestIf, after an executive agency provides notice of the relocation of an office under subsection (a), the relocation receives substantial public interest, the agency shall—
 (1)conduct an in-depth evaluation of the potential impact of the relocation on the ability of the office’s clientele to access services provided by the office, particularly with respect to minority groups, persons with disabilities, the elderly, and the economically disadvantaged;
 (2)develop a plan to address such impact or revise an initial plan developed under subsection (c)(2); and
 (3)publish the results of the evaluation and a description of the plan on the public website of the agency.
 (f)Guidance on termsNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services and the Federal Real Property Council, shall issue guidance for agencies on the meaning of each of the terms regular contact with the public and substantial public interest for purposes of this section.
 (g)Executive agency definedIn this section, the term executive agency means— (1)an executive department or independent establishment in the executive branch of the Government; and
 (2)a wholly owned Government corporation. (h)ApplicationSubsection (a) shall apply to the relocation of an office of an executive agency initiated on or after the date that is 270 days after the date of the enactment of this Act.
			